Citation Nr: 0905459	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-12 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
Post Traumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, B.B.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from July 1966 
to December 1966 and active duty from May 1968 to September 
1969.  The Veteran was awarded the Vietnam Service Medal, 
Vietnam Campaign Medal, Purple Heart and Meritorious Unit 
Commendation.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for PTSD, rated at 30 
percent disabling, effective from January 5, 2005.

The issue on appeal was initially before the Board in June 
2008 when it was remanded for additional evidentiary 
development.


FINDING OF FACT

The service-connected PTSD is manifested by mild to moderate 
anxiety and depression, fatigue, some social isolation, mild 
irritability, and infrequent flashbacks.  There is no 
evidence of panic attacks, difficulty in understanding 
complex commands, significant memory impairment, impaired 
judgment or abstract thinking or difficulty in maintaining 
employment. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent disabling for PTSD have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 
4.130, Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2008);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The Veteran received a 
VCAA notice letter in March 2005, prior to the initial 
adjudication of the claim.  The letter notified the Veteran 
of what information and evidence must be submitted to 
substantiate a claim for service connection.  The letter also 
notified the Veteran of the specific details required to 
substantiate the in-service stressor.

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that he would need to give 
VA enough information about the records so that it could 
obtain them for him.  Finally, he was told to submit any 
medical records or evidence in his possession that pertained 
to the claim.

The Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), holds that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
Veteran's service) are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in a 
March 2006 letter.  While this notice was sent after the June 
2005 decision, the Board determines that the Veteran is not 
prejudiced.  The Veteran's claim was readjudicated in October 
2008.  Additionally, the Veteran has had ample opportunity to 
participate effectively in the processing of his claim.  

As a final matter, the Board has considered the recent 
decision of  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, Vazquez-Flores pertains to the requirements of 38 
U.S.C.A. § 5103(a) for increased evaluation claims other than 
those based on initial evaluations.  Here, the claim involves 
an initial evaluation, and as previously noted, the Court in 
Dingess held that in such cases section 5103(a) notice is not 
required, because the purpose that the notice was intended to 
serve has been fulfilled.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp 2008); 38 C.F.R. 
§ 3.159 (2008).  In connection with the current appeal, VA 
has obtained the Veteran's service treatment records and VA 
treatment records.  VA also provided the Veteran with several 
VA examinations in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  
The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  The 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a Veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is warranted for PTSD where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2008).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 71 to 80 denotes that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  Score from 61 to 70 are 
indicative of some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  Score from 51 
to 60 generally reflect some moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores from 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2008).



III.  Analysis 

The Veteran claims that his disability rating for PTSD does 
not accurately reflect the severity of his symptoms.  The 
Veteran asserts that he is entitled to an initial evaluation 
in excess of 30 percent disabling.  After carefully reviewing 
the evidence of record, the competent evidence shows that the 
veteran is appropriately rated at 30 percent and does not 
warrant a higher rating at this time.

By way of history, the RO granted service connection for PTSD 
in June 2005 and assigned a 30 percent evaluation effective 
January 5, 2005.  The case was then sent to the Board and 
remanded for additional evidence.  Since this appeal ensued 
after the Veteran disagreed with the initial rating assigned 
following a grant of service connection, separate ratings may 
be assigned for separate periods of time based on the facts 
found, a practice known as "staging."  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veteran received a psychological evaluation in January 
2005.  At the time of the examination, the Veteran was 
working in maintenance in a school district.  The Veteran 
reported having flashbacks, anxiety and avoiding people 
outside of work and family.  He reported having frequent 
contact with people at work and with his family.  He was 
mildly irritable and his energy level was normal to low.  The 
Veteran had no problems sleeping or concentrating and 
experienced normal interest in activities.  The Veteran 
appeared at the examination appropriately groomed with a 
euthymic mood and blunted affect.  His speech was normal and 
he was oriented to person, place and time.  The examiner also 
noted that the Veteran showed good judgment and insight.  The 
Veteran received a GAF score of 45. 

The Veteran received a VA examination in May 2005.  The 
Veteran reported dreams and flashbacks pertaining to service, 
which occurred, about once a year.  The examiner noted that 
the Veteran's medication assisted him in tolerating Vietnam 
memories and that he now enjoyed watching movies relating to 
Vietnam.  The Veteran reported difficulty sleeping and mild 
irritability.  Since being on medication, he had gotten more 
than eight hours of sleep and was no longer hyper-vigilant.  
He had startle reaction.  The examiner noted that the 
Veteran's speech and affect were normal, his mood was 
euthymic and he was congenial.  The Veteran also reported 
that he had a stable marriage and enjoyed friendships.  His 
long and short-term memory were intact and his speech and 
thought processes were linear and goal directed.  The Veteran 
received a GAF score of 61.  

Medical treatment records dated in October 2005 show that the 
Veteran was given a GAF score of 50.  The examiner noted that 
October was the anniversary month of when the Veteran was 
wounded in combat and his PTSD had increased in severity.  
The examiner found him to have normal judgment, insight, 
appearance, manner, affect and speech.  His mood was noted to 
be euthymic and occasionally irritable.  The Veteran reported 
that he would likely not be able to return to work because of 
his back problems.

Treatment records from January 2006 show that the Veteran was 
given a GAF score of 45 and the examiner reported that the 
Veteran's PTSD had increased in severity and that he was 
unable to work due to his back problems.  The examiner noted 
that the Veteran had a distrust of the system, anger, 
betrayal issues, and reported that his symptoms worsened in 
the winter.  The examiner reported the Veteran's 
concentration, insight and judgment as normal.  The Veteran 
denied suicidal and homicidal ideation and reported no 
hallucinations.  His mood was noted as mildly depressed and 
anxious.  

May 2006 medical records show the Veteran was depressed, had 
a marked diminished interest in almost all activities and 
experienced a loss of energy.  In addition, the Veteran had 
sleeplessness and a diminished ability to think or 
concentrate.  The examiner noted that the Veteran had 
insight, judgment and cognition in the normal range.  His 
mood was depressed and irritable.  

Medical records from June 2007 reported that while the 
Veteran retired from work due mainly to other health 
problems, he has been doing better since not having to 
socialize with people.  He reported a low energy level and 
was mildly irritable.  The examiner noted that he had 
occasional anxiety and nervousness and had infrequent 
interpersonal interactions.  He also reported depression on a 
daily basis and diminished interest in most activities.  GAF 
was 60.

January, February and March 2008, medical records show the 
Veteran had low interest in activities, mild irritability, 
occasional anxiety and infrequent interactions with others.  
He had no hallucinations or delusions; his energy level was 
normal to low and he had no suicidal or homicidal ideations.  
In January he was grieving for a friend who had died 
recently; GAF was 45.  In February he was noted to be 
improved and doing very well.

In July 2008, the Veteran was afforded a VA examination.  The 
examiner conducted a comprehensive review of the Veteran's 
record.  The examiner noted that the Veteran had decreased 
memory, poor concentration, social isolation, recurring 
disturbing thoughts and images, low energy level and slight 
irritability.  The Veteran reported that two very close 
friends of his passed away and now he has no one with whom to 
socialize.  He also reported that he and his wife do not 
interact with other couples.  He sees his children and 
grandchildren, but reports that his interaction with his 
family is somewhat limited and feels that his wife resents 
him.  The Veteran experienced a 40-pound increase in his 
weight, which the examiner attributed to depression.  He 
denied suicidal and homicidal ideations.  The Veteran 
reported being tearful more frequently and reported feeling 
guilty because he has not provided for his children.  The 
Veteran denied compulsive behaviors.  The examiner noted that 
the Veteran was appropriately groomed, had normal speech, 
linear thought processes and no obvious delusions or 
hallucinations.  A GAF score of 65 was assigned for his 
cognitive symptoms and the examiner afforded the Veteran an 
overall GAF score of 56 due to other factors.  

A review of the competent evidence of record demonstrates 
that the Veteran is appropriately rated at 30 percent.  From 
the period of January 5, 2005 to October 2005, the Veteran 
has shown that he was typically depressed, got anxious, was 
fatigued and irritable, experienced infrequent flashbacks and 
was somewhat socially isolated.  He was only mildly irritable 
and his mood was euthymic.  The records show that he was able 
to maintain employment and had some friends.  He did not have 
circumstantial, circumlocutory or stereotyped speech.  He 
also did not have difficulty in understanding complex 
commands, panic attacks, mood disturbances or impaired 
thinking.  Furthermore, his memory was completely intact.  In 
October 2005, the examiner noted that the Veteran's symptoms 
increased in severity, however, his GAF score was still 
relatively high, and his increase was due to the anniversary 
of his injury in Vietnam.  In January 2008, the Veteran 
received a GAF score of 45 because he was mourning the loss 
of a friend who recently passed away.  While the Veteran's 
PTSD has increased in severity for short periods of time, 
follow-up examinations show improvement.  The Veteran is now 
able to sleep through the night, he does not have panic 
attacks, impaired judgment, or impaired abstract thinking, 
and although he has some depression he does not exhibit more 
than mild to moderate mood or motivation disturbance.  He 
stopped working because of his back disability and reports 
improvement in his life as a result of not working.  His most 
recent GAF score reflects some moderate symptoms, but overall 
relatively high functioning. 

In order to receive a 50 percent evaluation, the Veteran 
would need to show occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; memory 
impairment (retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

The Board notes the fluctuations in the GAF scores attributed 
at various times by the outpatient and examination providers.  
However, the lower scores generally coincided with the recent 
loss of friends or with transient life situations.  The 
record indicates that the Veteran responded well to 
medication, and overall his PTSD has been no more than 
moderately disabling.  Therefore, the Veteran has been 
appropriately rated at 30 percent for his service-connected 
PTSD.

Additionally, the evidence does not reflect that the 
Veteran's PTSD has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Veteran 
retired from work due to his back problems and not due to his 
PTSD.  Therefore, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (2008) is not 
warranted.

In summary, and for the reasons and bases set forth above, 
the Board concludes that the Veteran is currently 
appropriately rated at 30 percent; however, if his symptoms 
worsen, he may re-apply for increased benefits.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


